 In the Matter of CENTRAL OPTICAL CO., INC., EMPLOYERandSAMUELW. FILL , PETITIONERandOPTICAL WORKERS UNION No. 24341, AFL,UNIONCase No. 9-RD-55.-Decided January 20,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbeforeWilliam A. McGowan, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the employees of the Em-ployer, as defined in Section 9 (a) of the Act.Following a consent election held on November 25,1948, the RegionalDirector certified Federal Labor Union #24341, affiliated with Amer-ican Federation of Labor, as the bargaining representative for theemployees in the unit designated below.Thereafter, the name of thecertified Union was changed to Optical Workers Union No. 24341,AFL. No collective bargaining agreement has been entered into bythe Union and the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IAlthough the Union was properly served with a notice of this hearing, it failed toappear.However,its failure to appear at the hearing cannot alone be considered as adisclaimer of interest in the representation of the employees involved herein.NessSanitaryWiper Company and/or The Slosman Company,85 NLRB 953;graft FoodsCompany,83 NLRB 331.88 NLRB No. 59.246 CENTRAL OPTICAL CO., INC.2474.The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All optical shop employees in the surface and finishing room depart-ments at the Employer's Cincinnati, Ohio, plant, but excluding alloffice and clerical employees, stockroom employees, washup help, andall guards, professional employees, and supervisors as defined in theAct.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were illor onvacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Optical Workers Union No. 24341, AFL.2 As theUnion is not in compliance with the filing requirements of Section 9 (f), (g),and (h)of the Act, we shall certify it if it wins the election,provided that at that timeit is in compliance.Absent such compliance,the Board will only certify the arithmeticalresults of the election.